UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 14-4815


UNITED STATES OF AMERICA,

                  Plaintiff – Appellee,

          v.

EDWARD C. CROW,

                  Defendant - Appellant.



Appeal from the United States District Court for the Northern
District of West Virginia, at Clarksburg.    Irene M. Keeley,
District Judge. (1:13-cr-00038-IMK-JSK-1)


Submitted:   April 30, 2015                   Decided:   May 13, 2015


Before WILKINSON, AGEE, and HARRIS, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Brian J. Kornbrath, Federal Public Defender, Clarksburg, West
Virginia, for Appellant.     William J. Ihlenfeld, II, United
States Attorney, Tara Tighe, Assistant United States Attorney,
Wheeling, West Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Edward   Crow      was    convicted       of      assaulting      a    federal

correctional officer, in violation of 18 U.S.C. § 111(a)(1), (b)

(2012); assaulting with a dangerous weapon with intent to do

bodily harm, 18 U.S.C. §§ 7(3), 113(a)(3) (2012); and possessing

a prohibited weapon, in violation of 18 U.S.C. § 1791(a)(2),

(b)(3) (2012).       The district court sentenced Crow to 240 months

of imprisonment.        On appeal, Crow argues that the district court

(1) admitted improper evidence of prior bad acts pursuant to

Fed. R. Evid. 404(b), (2) should have granted a mistrial due to

inadmissible expert testimony on the ultimate issue, and (3)

imposed an unreasonable sentence.             We affirm.

      We review the admission of evidence of prior bad acts for

an abuse of discretion.          United States v. Williams, 740 F.3d
308, 314 (4th Cir. 2014).        “We will not find a district court to

have abused its discretion unless its decision to admit evidence

under Rule 404(b) was arbitrary and irrational.”                  Id. (internal

quotation marks omitted).

      Rule 404(b) prohibits introducing “[e]vidence of a crime,

wrong, or other act . . . to prove a person’s character in order

to   show   that   on   a   particular       occasion    the   person       acted   in

accordance with the character.”              Fed. R. Evid. 404(b).           But the

Government     may      offer   otherwise       inadmissible         evidence       to

“explain, repel, counteract, or disprove facts given in evidence

                                         2
by the opposing party.”               United States v. Higgs, 353 F.3d 281,

329 (4th Cir. 2003) (internal quotation marks omitted).

       Here,     the     district        court      appropriately        permitted       the

Government      to     introduce      the     challenged      evidence    because        Crow

opened the door to such evidence.                         Crow’s contention that he

opened    the    door     as    to    testimony       from    one    witness,      but   not

another, is at odds with this Court’s precedent.                         See Higgs, 353
F.3d at 329-30 (holding that Government was entitled to present

rebuttal      evidence     of    accused’s         disciplinary      infractions      where

accused       presented      testimony      that     he    was    avoiding    trouble     in

prison).       Therefore, this claim lacks merit.

       We next review Crow’s contention that the district court

ought, sua sponte, to have declared a mistrial.                           Our review is

for plain error.          See United States v. Cabrera-Beltran, 660 F.3d
742,    754    (4th    Cir.     2011).        To    show     plain   error,    Crow      must

demonstrate       that    an    error     (1)      occurred,      (2)   was   plain,     and

(3) affected his “substantial rights.”                           See United States v.

Olano, 507 U.S. 725, 732 (1993).                    Even then, “correction of the

error” is within our discretion, to be exercised only when “the

error     seriously       affects       the     fairness,        integrity    or    public

reputation of judicial proceedings.”                      United States v. Muhammed,

478 F.3d 247,    249     (4th   Cir.      2007)      (internal    alteration        and

quotation marks omitted).



                                               3
     “In a criminal case, an expert witness must not state an

opinion about whether the defendant did or did not have a mental

state that constitutes an element of . . . a defense.”                  Fed. R.

Evid. 704(b).          This rule is “aimed at ameliorating the danger

associated with mental health testimony that the expert, who is

qualified only to explain medical concepts, will be called upon

to interpret legal ones.”           United States v. Smart, 98 F.3d 1379,

1388 (D.C. Cir. 1996) (internal alteration and quotation marks

omitted).     Consequently, an expert may “set out her medical and

psychological      knowledge”       regarding    the    defendant’s       mental

disease or defect; however, she cannot conclude “that the mental

illness   clouded       the   defendant’s   ability    to   distinguish    right

from wrong.”      United States v. Diekhoff, 535 F.3d 611, 619 (7th

Cir. 2008).

     In this case, while we agree that the expert’s opinion ran

afoul of Rule 704(b), we find no evidence that the district

court   erred,    plainly      or   otherwise,   by    failing   to   order    a

mistrial.        The    district    court   immediately     sustained     Crow’s

objection, struck the testimony from the record, and issued a

proper limiting instruction.

     In closing, we review for abuse of discretion Crow’s claim

that the district court imposed an unreasonable sentence.                     See

Gall v. United States, 552 U.S. 38, 51 (2007).                 In reviewing a

sentence for reasonableness, we first ensure that the district

                                        4
court    committed          no    “significant            procedural          error,”      including

insufficient         consideration             of   the      18    U.S.C.       § 3553(a)       (2012)

factors       or     inadequate          explanation          of     the      sentence      imposed.

United       States    v.        Lynn,    592 F.3d 572,      575     (4th     Cir.   2010)

(internal quotation marks omitted).

       In     its     explanation,            the     district          court     “must     make    an

individualized assessment based on the facts presented.”                                        Gall,
552 U.S. at 50.              “This individualized assessment need not be

elaborate or lengthy, but it must provide a rationale tailored

to the particular case at hand and adequate to permit meaningful

appellate review.”                United States v. Carter, 564 F.3d 325, 330

(4th    Cir.        2009)    (internal          quotation          marks       omitted).           Upon

review,       we     conclude       that        the     district         court         committed    no

procedural error.

       We must also examine the substantive reasonableness of the

sentences,          considering          the    “totality          of     the     circumstances.”

Gall, 552 U.S. at 51.               The sentence imposed must be “sufficient,

but    not    greater       than    necessary,”              to    satisfy       the    purposes     of

sentencing.           18     U.S.C.       §     3553(a).            A    properly        calculated,

within-Guidelines sentence is presumed reasonable on appeal, and

an    appellant       bears       the     burden        to    “rebut       the    presumption       by

demonstrating that the sentence is unreasonable when measured

against the § 3553(a) factors.”                         United States v. Montes-Pineda,



                                                    5
445 F.3d 375,       379   (4th   Cir.     2006)     (internal    quotation     marks

omitted).

       Crow’s      sentences     fell    within      their     respective   Guidelines

ranges.       The court balanced the seriousness of the offense and

the    need   to    ensure      order    in     correctional     facilities      against

Crow’s    personal         history      of     isolation,      mental    illness,     and

institutionalization.

       That the district court later sentenced Crow in a different

case, stemming from a wholly unrelated crime, to a sentence to

run consecutive to this sentence, does not make this sentence

substantively unreasonable.                   “Judges have long been understood

to have discretion to select whether the sentences they impose

will run concurrently or consecutively with respect to other

sentences that they impose, or that have been imposed in other

proceedings.”            Setser v. United States, 132 S. Ct. 1463, 1468

(2012).       In any event, this assertion belongs in Crow’s appeal

from    the   latter       case.        We    thus   conclude     that   the   district

court’s sentence was reasonable.

       We dispense with oral argument because the facts and legal

contentions        are    adequately         presented    in   the   materials    before

this court and argument would not aid the decisional process.


                                                                               AFFIRMED




                                               6